Citation Nr: 0419833
Decision Date: 07/22/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  03-27 238	)	DATE AUG 06 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


ORDER


     The following correction is made in a decision issued by the Board in this case on July 22, 2004:

     On page 19, the first two lines of the ORDER are corrected to read,  The reduction of the evaluation assigned for defective hearing, bilateral, from 80 to 30 percent, effective from October 1, 2003, was proper, and restoration of that evaluation is denied.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0419833	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the RO properly reduced the evaluation assigned 
defective hearing, bilateral, from 80 to 30 percent, 
effective from October 1, 2003.

2.  Whether the veteran is entitled to a total disability 
evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney





INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and July 2003 rating 
decisions, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, denied TDIU and 
reduced the evaluation assigned defective hearing, bilateral, 
from 80 to 10 percent, effective from October 1, 2003.  In a 
rating decision dated September 2003, the RO amended the 
reduction to 30 percent, effective from October 1, 2003.

After the veteran appealed the July 2003 rating decision, in 
a statement of the case issued in August 2003 and a 
supplemental statement of the case issued in September 2003, 
the RO characterized the latter issue on appeal as evaluation 
of defective hearing, bilateral.  Subsequently, in a VA Form 
8 (Certification of Appeal) dated March 2004, the RO 
characterized the latter issue on appeal as entitlement to an 
increased rating for hearing loss.  That issue, however, is 
not now before the Board.  Rather, in written statements 
submitted in support of this appeal, the veteran and his 
representative have clearly indicated that the veteran is 
seeking a restoration of the 80 percent evaluation that was 
initially assigned his bilateral defective hearing.  
Accordingly, the Board has recharacterized the latter issue 
on appeal as is shown on the previous page.

In a written statement received in August 2003, the veteran's 
representative has set forth allegations in support of the 
veteran's claim for restoration of the 80 percent evaluation, 
one of which might have been intended to constitute a 
separately raised claim for revision of an October 2002 
rating decision on the basis that it involved clear and 
unmistakable error (CUE).  Given the reasoning of the 
representative, however, the Board is unclear with regard to 
this matter.  On page four of the written statement, the 
representative refers to an August 2003 statement of the 
case.  In that statement of the case, the RO explained that 
it had mistakenly relied upon a private audiological 
evaluation, which was not in compliance with VA regulations, 
in initially evaluating the veteran's hearing loss as 80 
percent disabling in a rating decision dated October 2002.  
The representative argues that the RO's admission of such a 
mistake in its statement of the case represents an 
unequivocal declaration that the October 2002 rating decision 
is clearly and unmistakably erroneous.  However, that is the 
rating decision that granted the 80 percent evaluation and 
not the rating decision that subsequently reduced that 
evaluation and is now on appeal.  The representative then 
argues that the aforementioned finding of the August 2003 
statement of the case is also clearly and unmistakably 
erroneous.  In light of these arguments, the Board advises 
the veteran that if he wishes to raise a CUE claim, he needs 
to do so with a greater degree of specificity.  This requires 
identifying the specific rating decision that the veteran 
believes involves CUE and alleging specific errors of fact or 
law in that rating decision.  In the meantime, the RO refers 
this matter to the RO for clarification and any other 
appropriate action.   


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The 80 percent evaluation assigned the veteran's 
defective hearing had been in effect for less than five years 
when the RO reduced that evaluation.

3.  Reports of a VA audiological evaluation conducted in 
March 2003 and a private audiological evaluation conducted in 
August 2003 disclosed improvement in the veteran's hearing.

4.  Prior to October 1, 2003, the veteran was service 
connected for defective hearing, bilateral, evaluated as 80 
percent disabling, and tinnitus, evaluated as 10 percent 
disabling; a combined disability evaluation of 80 percent was 
in effect.  

5.  Prior to October 1, 2003, the veteran's service-connected 
disabilities were not sufficiently severe as to hinder the 
veteran from obtaining and retaining all forms of 
substantially gainful employment.

6.  Since October 1, 2003, the veteran has been service 
connected for defective hearing, bilateral, evaluated as 30 
percent disabling, and tinnitus, evaluated as 10 percent 
disabling; a combined disability evaluation of 40 percent has 
been in effect. 

7.  Since October 1, 2003, the veteran has not been unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  VA properly reduced the evaluation assigned defective 
hearing, bilateral, from 80 percent to 30 percent.  38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.105(e), 3.159, 3.344(c), 4.85, Diagnostic Code 6100 (2003).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.18 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issues currently on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, No. 01-
944 (U.S.Vet. App. June 24, 2004) (Pelegrini II).  In 
Pelegrini II, slip op. at 11, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See slip op. at 3, 7-10. 

In this case, in a letter dated January 2003, the RO notified 
the veteran of VA's newly expanded duties to notify and 
assist and indicated that it was developing the veteran's 
appeal pursuant to the latter duty.  In addition, the RO 
explained that it would assist the veteran in obtaining and 
developing all outstanding evidence provided he identified 
the source or sources of that evidence.  The RO indicated 
that it was required by law to make reasonable efforts to 
assist the veteran, including by obtaining medical records, 
employment records, or records from other Federal agencies, 
but that ultimately, it was the veteran's responsibility to 
ensure the RO's receipt of all pertinent evidence.  The RO 
asked the veteran to sign the enclosed forms authorizing the 
release of his treatment records, including from The Hearing 
Clinic, or if he preferred, to obtain the records on his own 
initiative and send them to the RO.  The RO indicated that it 
asked the VA medical facility nearest the veteran to schedule 
him for an examination.  The RO explained to the veteran the 
importance of attending the examination and advised him that 
a failure to do so might result in the denial of his claim.  

The RO sent the aforementioned notice before initially 
deciding the veteran's claims in rating decisions dated April 
2003 and July 2003.  The timing of this notice thus complies 
with the express requirements of the law as found by the 
Court in Pelegrini II.  The content of the notice considered 
in conjunction with the content of other documents sent to 
the veteran while his appeal was pending also reflect 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II.  

As previously indicated, the VCAA notice informed the veteran 
that VA would assist the veteran in obtaining all pertinent, 
outstanding evidence, but that in the meantime, the veteran 
should identify such evidence or obtain and submit it to the 
RO in support of his appeal.  In addition, in rating 
decisions dated April 2003 and July 2003, letters notifying 
the veteran of those decisions, statements of the case issued 
in June 2003 and August 2003, and a supplemental statement of 
the case issued in September 2003, the RO notified the 
veteran of the reasons for which his claims had been denied, 
the evidence it had requested in support of those claims, the 
evidence it had considered in denying those claims, and the 
evidence still needed to substantiate those claims, provided 
him regulations pertinent to his claims, including those 
governing VA's duties to notify and assist (38 C.F.R. 
§ 3.159), and the revision of decisions (38 C.F.R. § 3.105).  
In addition, the RO again explained to the veteran the 
significance of his failure to attend the scheduled VA 
examination.

The Board acknowledges that the RO provided general 
regulation cites, but not the regulation specifically 
pertinent to rating reductions, 38 C.F.R. § 3.344; however, 
the veteran has not been prejudiced as a result thereof.  
Bernard, 4 Vet. App. at 392-94.  In its rating decisions, 
statement of the case, and supplemental statement of the 
case, the RO utilized the language of that regulation in 
denying the veteran's claim for a restoration of the 80 
percent evaluation initially assigned his defective hearing.  
The RO specifically explained that it reduced the evaluation 
based on reports of a VA audiological evaluation conducted in 
March 2003 and a private audiological evaluation conducted in 
August 2003, which disclosed improvement in the veteran's 
hearing.  The veteran's representative, an attorney, 
indicated an understanding of this language when he responded 
directly thereto with counter arguments disputing that 
improvement had occurred and submitted evidence in support of 
the veteran's claim, which was considered by the RO.  

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the veteran identified as being pertinent to his 
appeal, including VA and private treatment records and 
employment information.  VA also endeavored to conduct 
medical inquiry in an effort to substantiate the veteran's 
appeal by affording the veteran a VA examination.  38 
U.S.C.A.§ 5103A(d) (West 2002).  Despite being advised of the 
importance of doing so, the veteran did not attend.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claims

A.  Propriety of Rating Reduction

The basic facts in this case are not in dispute.  In 
September 2002, the veteran filed an application for service 
connection for, in part, hearing loss.  He attached to his 
application an audiological evaluation conducted in July 2002 
by Craig A. Foss, M.C.D., and a letter from Dr. Foss.  In 
response, the RO scheduled the veteran for a VA examination, 
to which he did not attend.

In a rating decision dated October 2002, the RO granted the 
veteran service connection for defective hearing, bilateral, 
and assigned that disability an 80 percent evaluation, 
effective from September 5, 2002.  The RO based the 
assignment of the 80 percent evaluation on the only pertinent 
evidence that was then of record, or more specifically, the 
findings of the July 2002 private audiological evaluation.   

The 80 percent evaluation remained in effect for less than 
one year, when in March 2003, the veteran underwent a VA 
audio examination.  The RO afforded the veteran this 
examination in response to a TDIU application he submitted in 
December 2002.  Based on the findings of this examination, 
the RO, in a rating decision dated August 2003, proposed to 
reduce the evaluation assigned the veteran's defective 
hearing, bilateral, from 80 percent to 10 percent.  The RO 
provided the veteran the following explanation for its 
proposal: (1) The prior evaluation of the veteran's hearing 
loss, which was submitted with the original claim, was based 
on a private evaluation conducted by Dr. Foss; (2) A VA 
examination was scheduled in response to the claim, but the 
veteran did not report; (3) The RO was thus forced to rely 
upon the private evaluation report in making the October 2002 
decision; (4) Dr. Foss's findings were based on speech 
recognition scores at the most comfortable listening level 
and showed defective hearing that was 80 percent disabling; 
(5) VA regulations require the use of best speech recognition 
scores, not those obtained at the most comfortable listening 
level; and (6) The findings of the March 2003 VA audiological 
evaluation were based on the best speech recognition scores 
and showed defective hearing that was 10 percent disabling.  
The RO notified the veteran of this proposal by letter dated 
April 2003, which the veteran disputed.  

Thereafter, by rating decision dated July 2003, the RO 
reduced the evaluation as proposed, effective from October 1, 
2003.  In a letter received in July 2003, the veteran's 
representative filed a notice of disagreement with the 
reduction.  He argued that it was based on a VA audiological 
evaluation, which showed only a temporary change in the 
veteran's hearing, and that a reduction must be supported by 
more than one evaluation documenting improvement.  
Subsequently, in August 2003, the veteran submitted a report 
of a private audiological evaluation conducted by Dr. Foss 
that month.  This report showed greater hearing loss than was 
shown during the March 2003 VA audiological evaluation.  
Based on the results of that evaluation, in a rating decision 
dated September 2003, the RO amended the prior reduction to 
30 percent, effective from October 1, 2003. 

The veteran seeks restoration of the 80 percent evaluation 
that the RO assigned his defective hearing, bilateral, from 
September 2002 to September 2003.  Where a reduction in an 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons.  In addition, the RO must notify the 
veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2003).  

As shown above, in this case, in considering a possible 
reduction in the evaluation assigned the veteran's defective 
hearing, bilateral, the RO satisfied these procedural 
requirements.  Specifically, it issued a rating decision in 
April 2003 proposing such a reduction and this rating 
decision set forth the material facts and reasons for the 
proposed reduction.  As well, thereafter, in a letter dated 
the same month, the RO notified the veteran that he had 60 
days to present additional evidence showing that his 
compensation payments should be continued at the present 
level, rather than reduced.  

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(i)(2) (2003).  Where a reduction 
of benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(i)(2)(i). 

In this case, the RO also satisfied these requirements by 
providing the veteran 60 days from April 2003 to submit 
additional evidence, notifying the veteran of the initial 
reduction in July 2003, and allowing a 60-day period to 
expire before assigning the reduction an effective date of 
October 1, 2003.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. 
§ 3.105(e), the question becomes whether the reduction was 
proper based on the applicable regulation, 38 C.F.R. § 3.344 
(2003).  Under C.F.R. § 3.344, sections (a) and (b) are to be 
applied in cases involving an evaluation that had continued 
at the same level for five years or more; section (c) is to 
be applied if the RO reduced an evaluation that had been in 
effect for less than five years.  

In reducing the 80 percent evaluation assigned the veteran's 
defective hearing, bilateral, the RO reduced an evaluation 
that had been in effect for less than five years, since 
September 2002.  Therefore, section (c) is applicable.  Under 
38 C.F.R. § 3.344(c) (2003), reexaminations disclosing 
improvement of a condition warrant a reduction in the 
evaluation assigned the condition.

To determine whether the reports of the March 2003 VA 
audiological evaluation and the August 2003 private 
audiological evaluation disclosed improvement in the 
veteran's hearing such as to warrant a reduction in the 
initially assigned evaluation of 80 percent, it is necessary 
to review VA's Schedule for Rating Disabilities (rating 
schedule) as then in effect.  This rating schedule sets forth 
the criteria for evaluating hearing loss.  

When the RO initially granted the veteran service connection 
for defective hearing, bilateral in October 2002, it assigned 
that disability a 80 percent evaluation under 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2002).  At that time, hearing 
loss disability evaluations ranged from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 cycles per second.  The 
rating schedule established 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 (2002).  

The degree of disability resulting from service-connected 
defective hearing was mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations were conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations were analyzed using the tables shown in 38 C.F.R. 
§ 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 
decibels or more, the rating specialist was to determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever resulted in the higher 
numeral.  Each ear was to be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2002).  When the puretone threshold was 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist was to determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever resulted in the higher numeral.  
That numeral was then to be elevated to the next higher Roman 
numeral.  Each ear was to be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2002).

The RO based its initial assignment of the 80 percent 
evaluation on the July 2002 report of private audiological 
evaluation conducted by Dr. Foss and Dr. Foss's August 2002 
written opinion.

In a statement of the case issued in August 2003, the RO 
explained in more detail the bases of the assignment of the 
80 percent evaluation.  The RO indicated that it assigned 
that evaluation based on the following findings: (1) speech 
discrimination scores for the Maryland CNC test of 48 percent 
in the right ear and 20 percent in the left ear (both tested 
at the most comfortable listening level); and (2) puretone 
threshold averages of 75 decibels in the right ear and 80 
decibels in the left ear.  (In August 2002, Dr. Foss 
submitted a written statement conflictingly indicating that, 
during the July 2002 evaluation, the veteran had puretone 
threshold averages of 72.5 decibels in the right ear and 82.5 
decibels in the left ear; however, the RO chose to rely upon 
the findings of the July 2002 report, rather than the August 
2002 statement, in determining the severity of the veteran's 
hearing loss.  As shown below, these findings were more 
favorable to the veteran.  If the RO had relied upon the 
August 2002 statement, the veteran would have been assigned a 
70 percent evaluation.)  

The RO applied these findings to 38 C.F.R. § 4.85, Table VI, 
which showed hearing acuity of level VIII in the right ear 
and level XI in the left ear.  (The puretone thresholds in 
each ear at each of the four specified frequencies were 55 
decibels or more, but because Table VIA did not yield a 
higher numeral than Table VI, the RO did not apply the 
findings to 38 C.F.R. § 4.85, Table VIA.).  According to 38 
C.F.R. § 4.85, Table VII, these levels of hearing acuity 
warranted the assignment of a 80 percent evaluation.  

The RO based its reduction of the 80 percent evaluation 
assigned the veteran's defective hearing, bilateral, on 
reports of a March 2003 VA audiological evaluation and an 
August 2003 private audiological evaluation. 

The report of the March 2003 VA audiological evaluation 
included the following findings: (1) speech discrimination 
scores of 90 percent in the right ear and 84 percent in the 
left ear; and (2) puretone threshold averages of 60 decibels 
in the right ear and 73 decibels in the left ear.  The RO 
applied the findings of the right ear to 38 C.F.R. § 4.85, 
Table VI, which showed hearing acuity of level III.  The RO 
applied the findings of the left ear to 38 C.F.R. § 4.85, 
Table VIA, because the puretone thresholds at each of the 
four specified frequencies were 55 decibels or more and Table 
VIA yielded a higher numeral than Table VI.  More 
specifically. Table VIA showed hearing acuity of level VI..  
According to 38 C.F.R. § 4.85, Table VII, these levels of 
hearing acuity warranted the assignment of a 10 percent 
evaluation. 

The report of the August 2003 private audiological evaluation 
included the following findings: (1) speech discrimination 
scores of 68 percent in each ear; and (2) puretone threshold 
averages of 72.50 (rounded to 73) decibels in the right ear 
and 82.50 (rounded to 83) decibels in the left ear.  The RO 
applied these findings to 38 C.F.R. § 4.85, Table VI, which 
showed hearing acuity of level VI in the right ear and level 
VII in the left ear.  (The puretone thresholds in each ear at 
each of the four specified frequencies were 55 decibels or 
more, but because Table VIA did not yield a higher numeral 
than Table VI, the RO did not apply the findings to 38 C.F.R. 
§ 4.85, Table VIA.)  According to 38 C.F.R. § 4.85, Table 
VII, these levels of hearing acuity warranted the assignment 
of a 30 percent evaluation. 

When any change in evaluation is contemplated, the RO should 
assure that there has been an actual change in condition, 
rather than a difference in thoroughness of the examination 
or in use of descriptive terms.  See 38 C.F.R. § 4.13 (2003).  
The examinations at issue in this case appear comparably 
thorough, the same function having been tested and similar 
terminology having been used in describing the veteran's 
hearing loss.   

Pursuant to the criteria of 38 C.F.R. § 4.85, Diagnostic Code 
6100, set forth above, the Board finds that the reports of 
the March 2003 VA audiological evaluation and the August 2003 
private audiological evaluation, upon which the RO relied in 
reducing the evaluation assigned the veteran's defective 
hearing, bilateral, from 80 percent to 30 percent, disclosed 
improvement in the veteran's hearing.  Accordingly, under 38 
C.F.R. § 3.344(c), such improvement warranted the reduction 
of the 80 percent evaluation that was initially assigned the 
veteran's defective hearing, bilateral, to 30 percent.

In a written statement received in July 2003, the veteran, 
through his representative, contends that the report of the 
March 2003 VA audiological evaluation reflects only a 
temporary change in the veteran's hearing and that a 
reduction in VA compensation must be based upon more than one 
evaluation documenting improvement.  He also contends that 
the report is not based upon 38 C.F.R. § 3.385.  

In response, the Board first notes that, to the contrary, the 
improvement shown during the March 2003 VA audiological 
evaluation was not temporary.  The veteran established this 
fact when he submitted the report of the August 2003 private 
audiological evaluation, which confirmed that the veteran's 
hearing loss was only 30 percent, rather than 80 percent, 
disabling.  Second, assuming that the provision of 38 C.F.R. 
§ 3.344(c) requires multiple examinations showing improvement 
in condition, the RO did not base its reduction on only one 
audiological evaluation, but rather, on two such evaluations, 
including one conducted by VA and another conducted by the 
veteran's private audiologist.  Third, the VA evaluation 
complied with 38 C.F.R. § 3.385 by showing disability due to 
impaired hearing based on testing of the veteran's auditory 
thresholds at 1000, 2000, 3000 and 4000 Hertz and his speech 
recognition using the Maryland CNC Test.  

In written statements received in August 2003 and September 
2003, the veteran, through his representative, presents some 
of the same arguments previously noted.  As well, he contends 
the following: (1) The March 2003 VA audiological evaluation 
is inadequate for rating purposes as it was conducted for the 
purpose of obtaining hearing aids; (2) The RO admitted it 
acted erroneously by initially relying upon Dr. Foss's July 
2002 report of audiological evaluation in determining the 
severity of the veteran's hearing loss; (3) Thereafter, the 
RO relied upon VA guidelines, rather than VA regulations, in 
discounting that report and reducing the 80 percent 
evaluation assigned the veteran's defective hearing to 10 
percent; (4) VA regulations do not require hearing tests to 
be conducted at best speech listening levels, rather than at 
the most comfortable listening level; and (5) Dr. Foss's July 
2002 report of audiological evaluation was sufficient for 
rating purposes; therefore, the veteran was not required to 
undergo a VA audio examination.

In response, the Board first notes that the March 2003 VA 
audiological evaluation was conducted in response to the 
veteran's TDIU claim.  Inasmuch as it was conducted in 
compliance with 38 C.F.R. § 4.85, by a state-licensed 
audiologist and included a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test, it is 
sufficient for rating purposes.  

Second, as alleged, in a statement of the case issued in 
August 2003, the RO admitted it acted erroneously by 
initially relying upon Dr. Foss's July 2002 report of 
audiological evaluation in determining the severity of the 
veteran's hearing loss.  The RO explained that that report 
was not in compliance with VA regulations because the 
Maryland speech discrimination scores were done at the "most 
comfortable listening level."  The RO further explained that 
VA regulations required the use of the "best speech 
discrimination scores."  The veteran was not prejudiced as a 
result of VA's error, however, as the 80 percent evaluation, 
which was based on the July 2002 report, remained in effect 
for approximately a year before it was reduced.  Thereafter, 
the RO reduced the evaluation based on the reports of both 
the March 2003 VA audiological evaluation and the August 2003 
private audiological evaluation conducted by Dr. Foss.  
Together these reports showed that the veteran's defective 
hearing was less than 80 percent disabling. 

Third, as alleged, with regard to evaluating hearing 
impairment, VA regulations require only that an examination 
be conducted by a state-licensed audiologist and without the 
use of hearing aids and include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85.  To the extent the RO relied upon VA 
guidelines in explaining the meaning of such tests to the 
veteran, such reliance did not prejudice the veteran.  Again, 
the 80 percent evaluation assigned the veteran's defective 
hearing was not reduced because the RO ultimately realized 
that it had erroneously accepted Dr. Foss's July 2002 report 
of a private audiological evaluation.  Rather, the RO reduced 
the 80 percent evaluation based on reports of subsequently 
conducted VA and private audiological evaluations showing 
improvement in the veteran's hearing.  In the end, the RO 
accepted both the July 2002 and August 2003 reports of Dr. 
Foss's audiological evaluations as sufficient for rating 
purposes by allowing the 80 percent evaluation to remain in 
effect for a year and then reducing that evaluation to 30 
percent, rather than to 10 percent based on the findings of 
the March 2003 VA audiological evaluation.  The RO's actions 
in this regard clearly benefited the veteran to the greatest 
extent possible given the facts of this case.

The Board has undertaken a thorough review of all the medical 
evidence of record that was available to the RO at the time 
it effectuated the rating reduction at issue. Based on that 
review and its previously noted finding, the Board concludes 
that the RO properly reduced the evaluation assigned the 
veteran's defective hearing, bilateral, from 80 percent to 30 
percent, effective from October 1, 2003.  The veteran's claim 
for restoration of the 80 percent evaluation must therefore 
be denied.

TDIU

The veteran claims that his service-connected disabilities 
render him unemployable. 
A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service- connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2003).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by 
the United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

In this case, the veteran satisfied the percentage 
requirements prior to October 1, 2003.  At that time, he was 
service connected for defective hearing, bilateral, evaluated 
as 80 percent disabling, and tinnitus, evaluated as 10 
percent disabling.  A combined disability evaluation of 80 
percent was then in effect.  

Since October 1, 2003, the veteran has been service connected 
for defective hearing, bilateral, evaluated as 30 percent 
disabling, and tinnitus, evaluated as 10 percent disabling.  
A combined disability evaluation of 40 percent has been in 
effect. 

For the reasons previously discussed in this decision, and 
because, under the rating schedule, the veteran has always 
been in receipt of the maximum disability evaluation 
assignable for tinnitus, the Board finds that, during both of 
the time periods noted above, the veteran's service-connected 
disabilities were correctly evaluated for purposes of 
determining whether unemployability exists.  For the reason 
that follows, however, the Board also finds that, prior to 
October 1, 2003, these disabilities were not sufficiently 
severe as to hinder the veteran from obtaining and retaining 
all forms of substantially gainful employment and that, since 
October 1, 2003, the veteran has not been unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.

According to a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) received in 
December 2002, and a VA Form 21-4192 (Request for Employment 
Information in Connection with Claim for Disability Benefits) 
received in February 2003, the veteran completed high school 
and had no additional schooling or training.  From 1985 to 
November 2002, he worked full time as a self-employed 
carpenter.  Allegedly, he then became too disabled to work 
due to hearing loss and tinnitus.  When he submitted his 
application for TDIU benefits, he was working part time in 
the same position, but planned to terminate his part-time 
employment when he was approved for the unemployability rate.  

The veteran has been seen by VA and private doctors, none of 
whom have confirmed that the veteran's service-connected 
disabilities render him unemployable.  Dr. Foss has suggested 
that the veteran avoid noise whenever possible and wear 
hearing protection and aids, but he has not recommended that 
the veteran not work due to his hearing loss and tinnitus.  

A VA examiner who conducted a general medical examination in 
February 2003 noted that the veteran stopped working in 
December 2002 because of back, left knee, and right big toe 
problems.  He indicated that the veteran had fractured his 
back in 1992, when he fell off scaffolding.  The VA examiner 
ordered x-rays and confirmed, in part, back, left knee, and 
right great toe disorders.  He also confirmed hearing loss 
and tinnitus, but did not indicate that those disorders 
affected the veteran's employability.

During VA outpatient treatment rendered in February 2003, the 
veteran twice reported that he was unemployed.  On those 
dates, he also reported low back, left knee, right groin and 
left great toe problems.  He did not mention his hearing loss 
and tinnitus.  

In this case, the veteran has submitted no evidence, other 
than his own assertions, establishing that his service-
connected disabilities render him unemployable.  
Unfortunately, these assertions, alone, are insufficient to 
establish a link between his service-connected disabilities 
and an inability to work.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (holding that laypersons are not competent 
to offer medical opinions).  Based on the foregoing, the 
Board concludes that the criteria for TDIU have not been met.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claim.  Rather, as the preponderance of the 
evidence is against the claim, it must be denied. 


ORDER

The reduction in the 10 percent evaluation assigned the 
veteran's low back disability having been proper, restoration 
of that evaluation is denied.  

Entitlement to TDIU is denied.



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



